DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on May 20, 2021. Claims 14 and 15 are amended; claim 26 is new. The amendments to the specification have been noted and are acceptable. 
The applicant contends:
(1) Regarding the 112 rejections applied to the claim 15 recitation of “a control means to control the flow rate…through the inlet valve,” the specification adequately describes said means. For example, page 4 enumerates a series of valves capable of achieving the stated function of controlling a flow rate (p. 10). 
(2) The Office identifies elements 35 and 43 of Broomfield as the claimed first and second gas locks, respectively. This violates the applicant’s special definition recited on page 4 of the specification, which stipulates that a gas lock “comprises at least two means of gas-tight sealing a space between them” (p. 14). 
In response, 
(1) The examiner notes that the valves enumerated on page 4 define the “means of gas-tight sealing a space,” which is already recited by claim 14. By definition, the “control means” of claim 15 must refer to a different structure, lest the feature be overdetermined, i.e., two titles applied to the same component. 
More importantly, paragraph [0025] reads: “The inlet valve is preferably equipped with…means to control the flow rate…through the inlet valve.” The examiner notes that the “means” are a sub-component of the “inlet valve.” If, according to the applicant, said means is simply a valve, then the limitation would essentially read, the inlet valve is equipped with a valve to control the flow rate. Clearly, this statement is redundant, as the inlet valve does not need to be further defined as a valve. For these reasons, the indeterminacies remain unresolved, and the 112 rejections are maintained.
(2) The examiner disagrees, observing that the deliverances of Broomfield clearly satisfy the contested limitations. The final paragraph elaborates a series of permutations joined by an and conjunction. With regard to the first permutation, Broomfield conveys particles from the first reactor (21) through a gas lock (35, 39) to the second reactor (23). With regard to the second permutation, Broomfield conveys particles from the second reactor (23) to a buffer device (24) through a second gas lock. Valves 32 and 43 can be taken as the second gas lock. 
The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Such claim limitations are: 
The “at least two means of gas-tight sealing” of claim 14;
The “control means to control the flow rate of the reactive gas” of claim 15.
Because the claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “means of gas-tight sealing” will be interpreted as one of a flap, gate valve, knife gate valve, rotary valve, ball valve, globe valve, and star valve in accordance with paragraph [0026] of the specification.
The “control means to control the flow rate” is referenced by paragraph [0025], but its content is not defined, thereby prompting 112 rejections.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim recites a “means to control the flow rate,” which is being interpreted under 112f. Although the “means” is referenced by paragraph [0025], the specification fails to stipulate the structure for performing the function of controlling the flow rate. Without the disclosure of any structure, materials, or acts for performing the aforesaid function, one cannot conclude the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 14 links two separate conditional statements, whereby each statement contemplates two pathways. 
Statement 1 – 
Pathway A: particles conveyed from first to second reactor (buffer in the flow path of second reactor to first reactor);
Pathway B: particles conveyed from first reactor to buffer (buffer in flow path of first reactor to second reactor);
Statement 2 –
Pathway A: particles conveyed from second reactor to first reactor (buffer in flow path of first reactor to second reactor)
Pathway B: particles conveyed from second reactor to buffer (buffer in flow path of second reactor to first reactor).
Pathway A of Statement 1 couples with Pathway B of Statement 2, as in both cases the buffer is disposed in the flow path of second reactor to first reactor. And Pathway B of Statement 1 couples with Pathway A of Statement B, as in both cases the buffer is disposed in the flow path of first reactor to second reactor.
However, the claim’s syntax does not clearly couple these pathways and allows, for instance, Pathway A of Statement 1 to couple with Pathway A of Statement 2, yielding an embodiment in which the buffer device is situated in two paths at the same time. The claim must be amended to clearly yoke the appropriate pathways so as to not mix mutually exclusive 
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites a “means to control the flow rate,” which is being interpreted under 112f. Although the means is referenced by paragraph [0025], the specification fails to stipulate the structure for performing the function of controlling the flow rate. As such, because the content of the “means” cannot be ascertained, the metes of the limitation is indeterminate – the claim is indefinite and therefore rejected under 112b. To advance prosecution, the examiner will accept the prior art disclosure of any device capable of executing the function of controlling the flow rate of a gas through an inlet valve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broomfield et al., US 4,715,316.
Broomfield discloses an apparatus for coating particles, comprising (Fig. 1): 
A first reactor (21) capable of bringing particles in contact with a first reactive gas (4, 27-49);
A second reactor (23) capable of bringing particles in contact with a second reactive gas (4, 50ff);
At least one buffer device (22) located between the first and second reactor;
A first (35) and second (43) gas lock separating the first and second reactor;
Wherein particles are conveyed from the first reactor (21) through the first gas lock (35) to the second reactor (23);
Wherein particles are conveyed from the second reactor (23) through the second gas lock (43) to another buffer device (24). 
Regarding the new material, Broomfield conveys particles from the first reactor (21) through a gas lock (35, 39) to the second reactor (23). Broomfield also conveys particles from the second reactor (23) to a buffer device (24) through a second gas lock. Valves 32 and 43 can be taken as the second gas lock. 
Those limitations drawn to the type of gas supplied constitute intended use, whereby the prior art must merely evidence the structural capacity to reproduce the attendant functional recitations – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed Ex parte Masham 2, USPQ2D 1647). Broomfield’s system is capable of supplying reactive gases to the first and second reactors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Broomfield in view of Littman et al., US 2008/0130399.
Claim 15: Broomfield is silent regarding the feature of a “gauge” to measure flow rate. In supplementation, Littman discloses an apparatus for treating particles inside two reactors (Fig. 3). The reference further avails a control system governing flow through the apparatus. This system, in turn, comprises “flow-measuring devices such as flow meters” coupled to gas conduits for the purpose gauging flow rate and manipulating the necessary valves, accordingly [0086]. It would have been obvious to integrate such a control system within Broomfield’s apparatus to achieve the predictable result of automatic, real-time flow control within the treatment vessel.
Claim 26: Broomfield does not address the type of valve availed to seal the span between the reaction chambers, but Littman avails each of ball, globe, and gate valves for the purpose of sealing [0039]. It would have been obvious to substitute these known elements within Broomfied’s system to achieve the predictable result of fluidic sealing.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be 
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716